                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOHN DOE I, JOHN DOE II, JOHN          )
DOE III, JOHN DOE IV, and JOHN         )
DOE V,                                 )
                                       )
                   Plaintiffs,         )                 8:18CV507
                                       )
            V.                         )
                                       )
DOUG PETERSON, Attorney                )                  ORDER
General of the State of Nebraska in    )
his official capacity, and JOHN        )
BOLDUC, Superintendent of Law          )
Enforcement and Public Safety for      )
the Nebraska State Patrol, in his      )
official capacity,                     )
                                       )
                   Defendants.         )
                                       )


      IT IS ORDERED that the Unresisted Motion to Apply Temporary Restraining
Order to John Doe V (filing no. 30) is granted.

      DATED this 20th day of March, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
